Civil action to recover balance due on the purchase price of an automobile, plaintiff taking claim and delivery for the machine, etc.
Verdict and judgment for plaintiff. Defendants appealed.
The trial of this cause reduced itself to a controversy over issues of fact, which the jury alone could determine. A careful perusal of the record convinces us that the case has been tried substantially in accordance with the law bearing on the subject, and we have discovered no ruling or action on the part of the trial court which would seem to require another hearing. The chief exceptions are those directed to alleged errors in the charge and to the court's refusal to grant the defendants' motion for judgment as in case of nonsuit. There is nothing on the record which entitles the defendants to a new trial or to a dismissal.
No error.